DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-22, 24-29, 31-35, and 37-40 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Wang et al. ‘490 (US 2009/0010409 A1).
Wang et al. “490 teach a computer-implemented method (Abstract, line 1; paragraph [0031]), a system (paragraph [0002]) that includes one or more processors (paragraph [0043]) and memory with program code (paragraphs [0039]-[0040]), and non-transitory computer-readable storage medium (paragraphs [0039]-[0040]) storing a plurality of instructions (paragraph [0031]) for performing the detecting at least a first object and a second object m each of a plurality of images (paragraph [0051]); determining, based on one or more properties associated with the first and the second objects, whether the second object is associated with the first object (item 21 in Table 2, on page 6); where upon determining that the second object is associated with the first object, classifying the first object as an individual (paragraph [0051]); and classifying the second object as a large object in relation to the individual (i.e., a shopping cart; item 21 in Table 2, on page 6), as variously required by claims 21, 28, and 35. In addition, Wang et al. ‘490 teach classifying the second object as a shopping cart-like object (item 21 in Table 2, on page 6), as further required by claims 22 and 29; tracking the individual in each of the plurality of images (paragraph [0091]), as stipulated by claims 24, 31, and 37; and including the individual in a count of individuals that is maintained for the area (paragraph [0092]), as specified in claims 25, 32, and 38. Finally, Wang et al. ‘490 further teach that the determination that the second object is associated with the first object is done by evaluating the one or more properties of the second object against the one or more properties of the first object (i.e., the closeness of the tracks of the two objects; item 21 in Table 2, on page 6), as defined in claims 26, 33, and 39; and generating, from the plurality of images, a height map (paragraph [0049]), wherein the first object is represented in a plurality of height values in the height map (paragraph [0051]), as further required by claims 27, 34, and 40.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25, 28-32, and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 7-9, and 12-14 of U.S. Patent No. 10,936,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention, as variously defined by the claims of the instant application, is anticipated by the invention variously stipulated by the claims of the ‘859 patent.
With respect to claim 21 of the instant application, claim 2 of the ‘859 patent stipulates a computer-implemented method for distinguishing objects in a scene (lines 1-2 of claim 1, from which claim 2 depends), comprising: detecting at least a first object and a second object in each of a plurality of images captured in an area (lines 3-4 of claim 1, from which claim 2 depends); determining, based on one or more properties associated with the first object and the second object, whether the second object is associated with the first object (lines 5-7 of claim 1, from which claim 2 depends); and upon determining that the second object is associated with the first object (lines 8-9 of claim 1, from which claim 2 depends): classifying the first object as an individual (line 3 of claim 2); and classifying the second object as a large object in relation to the individual (line 10 of claim 1, from which claim 2 depends, where a shopping cart is a large object in relation to an individual). In addition, claim 2 of the ‘859 patent further stipulates that the second object be classified as a shopping cart-like object (line 10 of claim 1, from which claim 2 depends) and including the second object in a count of shopping cart-like objects that is maintained for the area (lines 11-12 of claim 1, from which claim 2 depends), as variously required by claims 22 and 23 of the instant application. Further, claim 3 of the ‘859 patent further stipulates tracking the individual in each of the plurality of images (line 3), as further required by claim 24 of the instant application; and claim 4 of the ‘859 patent further stipulates including the individual in a count of individuals that is maintained for the area (lines 4-5), as defined by claim 25 of the instant application.
Similarly, with respect to claim 28 of the instant application, claim 7 of the ‘859 patent stipulates a system (line 1 of claim 6, from which claim 7 depends), comprising: one or more processors (line 2 of claim 6, from which claim 7 depends); and a memory comprising program code, which, when executed, performs an operation for distinguishing objects in a scene (lines 3-5 of claim 6, from which claim 7 depends), comprising: detecting at least a first object and a second object in each of a plurality of images captured in an area (lines 6-7 of claim 6, from which claim 7 depends); determining, based on one or more properties associated with the first object and the second object, whether the second object is associated with the first object (lines 8-10 of claim 6, from which claim 7 depends); and upon determining that the second object is associated with the first object (lines 11-12 of claim 6, from which claim 7 depends): classifying the first object as an individual (line 3 of claim 7); and classifying the second object as a large object in relation to the individual (line 13 of claim 6, from which claim 7 depends, where a shopping cart is a large object in relation to an individual). In addition, claim 7 of the ‘859 patent further stipulates that the second object be classified as a shopping cart-like object (line 13 of claim 6, from which claim 7 depends) and including the second object in a count of shopping cart-like objects that is maintained for the area (lines 14-15 of claim 6, from which claim 7 depends), as variously required by claims 29 and 30 of the instant application. Further, claim 8 of the ‘859 patent further stipulates tracking the individual in each of the plurality of images (line 3), as further required by claim 31 of the instant application; and claim 9 of the ‘859 patent further stipulates including the individual in a count of individuals that is maintained for the area (lines 4-5), as defined by claim 32 of the instant application.
Finally, with respect to claim 35 of the instant application, claim 12 of the ‘859 patent stipulates a non-transitory computer-readable storage medium storing a plurality of instructions, which, when executed on one or more processors, performs an operation for distinguishing objects in a scene (lines 1-4 of claim 11, from which claim 12 depends), comprising: detecting at least a first object and a second object in each of a plurality of images captured in an area (lines 5-6 of claim 11, from which claim 12 depends); determining, based on one or more properties associated with the first object and the second object, whether the second object is associated with the first object (lines 7-9 of claim 11, from which claim 12 depends); and upon determining that the second object is associated with the first object (lines 10-11 of claim 11, from which claim 12 depends): classifying the first object as an individual (line 3 of claim 12); and classifying the second object as a large object in relation to the individual (line 12 of claim 11, from which claim 12 depends, where a shopping cart is a large object in relation to an individual). In addition, claim 12 of the ‘859 patent further stipulates that the second object be classified as a shopping cart-like object (line 12 of claim 11, from which claim 12 depends) and including the second object in a count of shopping cart-like objects that is maintained for the area (lines 13-14 of claim 11, from which claim 12 depends), as required by claim 36 of the instant application. Further, claim 13 of the ‘859 patent further stipulates tracking the individual in each of the plurality of images (line 3), as further required by claim 37 of the instant application; and claim 14 of the ‘859 patent further stipulates including the individual in a count of individuals that is maintained for the area (lines 4-5), as defined by claim 38 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references were cited by the examiner in parent applications 16/557,166 and 16/123,769 and are therefore made of record herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
8 August 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665